DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 30, 2021 has been entered.

Examiner’s Comment
It is noted that the amended claims indicate that claims 2-5 are “Currently Amended” – however there does not appear to be any changes to said claims.  It is assumed that these claims were “previously presented” and that the “currently amended” label is an inadvertent oversight.  
As previously noted, regarding the terms “mirror” and “reflective coating” – insofar as the specification is understood a reflective coating is highly reflective coating, e.g. aluminum, silver, gold or dielectric, see paragraph [0034].  While a mirror is a substrate with a reflective coating, see paragraph [0024].  These interpretations are reasonable and well within the grasp of the ordinarily skilled and consistent the broadest reasonable interpretation as is required be the MPEP §2111.

Response to Arguments
Applicant’s arguments, see remarks, filed July 30, 2021, with respect to claim rejections under §112 have been fully considered and in combination with the amendments are persuasive.  The claim rejections under §112 have been withdrawn. 
2.  Therefore, the rejection has been §102 under withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Hendriks.  As set forth below, Hendriks teaches a similar objective has a substrate made of SiO2, i.e. silicon dioxide.  Specifically, Hendriks paragraph [0069] states: “lens 106 is formed of quartz.”  It is noted that quartz and silica are synonymous with silicon dioxide, and all have the chemical formula of SiO2, as evidenced by Wikipedia page “Silicon dioxide” as of August 2018 and Wikipedia page “Quartz” as of July 2018.  One would be motivated to use SiO2, i.e. quartz, since it transmits well in the UV range and has mechanical properties making it a useful substrate for precision mirrors, as evidenced by Wikipedia page “Fused quartz” as of August 2018.  
Applicant's arguments filed July 30, 2021 have been fully considered but they are not persuasive. 
Regarding applicant’s argument centered on the combination of Hendriks with Incident Angle, Maresse and/or Tsunashima failing to disclose or teach "an area of the first reflective surface is smaller than an area of the concave side of the transparent substrate," and "a SiO2 substrate," the examiner is unpersuaded.  Hendriks paragraph [0069] states: “lens 106 is formed of quartz.”  As set forth above, quartz’s chemical formula is SiO2.  The examiner acknowledged that Hendriks failed to disclose the required relative area, however, Incident Angle, Maresse and Tsunashima each corrects this deficiency, as set forth below.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
substrate is a single material.  Further, it is also clear that the reflective coatings are additional materials, see the last paragraph of Incident Angle “… coated with a reflective coating …” and Maresee paragraph [0019] “the reflective surfaces include mirror coatings.”  Thus, while the substrate is composed of a single material the lens (including the substrate and the coatings) uses more than one material.  
Regarding applicant’s argument centered on the combination of Martin with Incident Angle, Maresse, Tsunashima and/or Hendriks failing to disclose or teach "an immersion medium in which an object and the all-reflective objective are at least partially immersed such that the immersion medium entirely fills a space between the object and the all-reflective objective," the examiner is unpersuaded.  Applicant correctly notes that Martin discusses an immersion microscope where an immersion fluid fills the space "between the front lens of the monochromat and the surface of the cover glass."  In this case the cover glass is the object.  Further, this would be the normal and ordinary use of an immersion fluid in a microscope, as evidenced by Wikipedia page “Oil immersion” as of February 2018.   
Regarding applicant’s discussion of Hatano, Sangu, Nomarski, Grey '636, Grey '635, Grey '633, and Blaisse – while the examiner appreciates the thoroughness of applicant’s answer since these references, while noted in the interview of May 10, 2021 and are of record, they were not previously, nor currently, relied upon to determine patentability and these discussions are considered moot.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Insofar as they are understood claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Incident Angle webpage “Fast F/1 Reflective Maksutov Microscope Objective” 2015, of record, in view of Hendriks et al. 2007/0195676, of record, as evidenced by Wikipedia page “Fused quartz” as of August 2018.

Regarding claim 1 Incident Angle discloses an all-reflective objective (page 1 line 1 “reflective objective” e.g. see annotated figure 1 below) comprising: a substrate (see annotated figure 1 below) having a concave side and a convex side (see annotated figure 1 below); a first reflective surface in contact with the concave side of the substrate so as to form a convex reflective surface (page 1 3rd paragraph “small reflective surface on the image side” & last paragraph “reflective coating” see annotated figure 1 below); and a second reflective surface in contact with the convex side of the substrate so as to form a concave reflective surface (page 1 3rd paragraph “a donut shape reflective surface on the infinite conjugate side” & last paragraph “reflective coating” see annotated figure 1 below), wherein: the first reflective surface comprises one of a mirror or a reflective coating (as set forth above), the second reflective surface comprises one of a mirror or a reflective coating (as set forth above), and an area of the first reflective surface is smaller than an area of the concave side of the substrate (see annotated figure 1 below) so as to allow at least a portion of light reflected off the second reflective surface to pass through a portion of the transparent substrate that is not coated by the first reflective surface towards a target object (see annotated figure 1 below).


[AltContent: textbox (substrate)]
[AltContent: textbox (opening in 2nd reflective surface)][AltContent: textbox (2nd reflective surface on the convex side comprising a mirror or reflective coating)][AltContent: textbox (convex side)][AltContent: textbox (1st reflective surface on the concave side comprising a mirror or reflective coating)][AltContent: textbox (concave side)]
    PNG
    media_image1.png
    372
    492
    media_image1.png
    Greyscale

Figure 1.  Annotated version of figure from Incident Angle


Incident Angle does not teach that the substrate is a SiO2 substrate.
Hendriks discloses an all-reflective objective (e.g. figure 17 Buried Schwarzschild Objective (BSO) lens 106) comprising: a substrate having a concave side and a convex side (see annotated figure 2 below); a first reflective surface provided on the concave side of the substrate so as to form a convex reflective surface (e.g. mirror 107); and a second reflective surface provided on the convex side of the substrate so as to form a concave reflective surface (axiomatic for a Schwarzschild, see ray trace in figure 17), wherein: the first reflective surface comprises one of a mirror or a reflective coating (e.g. mirror 107), the second reflective surface comprises one of a mirror or a reflective coating (implicit that the reflection is either due to a reflective coating or a mirror), and  allow at least a portion of light reflected off the second reflective surface to pass through a portion of the substrate that is not coated by the first reflective surface towards a target object (see figure 17).  Hendricks further teaches the substrate is a SiO2 substrate (paragraph [0069] “106 is quartz” – it is noted that the chemical formula of quartz is SiO2).  One would be motivated to use quartz, i.e. SiO2, i.e. quartz, since it transmits well in the UV range and has mechanical properties making it a useful substrate for precision mirrors, as evidenced 2 substrate as taught by Hendriks, for the purpose of having a material transmits well in the UV range and has mechanical properties making it a useful substrate for precision reflective elements.
[AltContent: textbox (transparent substrate)][AltContent: textbox (convex side)][AltContent: textbox (concave side)]
    PNG
    media_image2.png
    411
    506
    media_image2.png
    Greyscale

Figure 2.  Part of the Hendriks’ figure 17 with annotations.



Regarding claims 2-5 the combination of Incident Angle and Hendriks discloses the all-reflective objective of claim 1, as set forth above.  Incident Angle further discloses wherein the first reflective surface comprises the reflective coating (page 2 paragraph “coated with a reflective coating”), as required by claims 3 & 5; and the second reflective surface comprises the reflective coating (page 2 paragraph “coated with a reflective coating”), as required by claims 2 & 5; thereby fulfilling all of the requirements of claim 5.   
Incident Angle does not disclose wherein the first reflective surface comprises the mirror, as required by claims 2 & 4; and the second reflective surface comprises the mirror, as required by claims 3 & 4.  
Hendriks further teaches the first reflective surface comprises one of the mirror (e.g. 107); as required by claims 2 & 4; thereby in combination with Incident Angle fulfilling all of the requirements of KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), see MPEP 2143. 
Hendriks does not explicitly teach the second reflective surface comprises a mirror, as required by claims 3 & 4.
The combination of Incident Angle and Hendriks discloses the claimed invention except for every variation of mirrors/reflective coating, particularly ones with a mirror at the second surface, on the first and second surfaces to reflect light.  It would have been an obvious matter of design choice to use either to reflect light since applicant has not disclosed that a mirror or a reflective coating solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with either a mirror or a reflective coating to reflect light.
There are a limited number of ways to have create the first and second reflective surfaces required by a Buried Schwarzschild Objective, either applying a coating or by attaching a mirror.  It has been held that where there are only a finite number of predictable identifiable solutions, it would have been obvious to a person of ordinary skill in the art to try the known options within his or her technical grasp. KSR International Co. v Teleflex Inc., 82 USPQ2d 1385 (2007).  Further, using a reflective coating versus a mirror, i.e. a substrate with a reflective coating, would be choosing between an integral or separable elements.  It has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179; and it was further held in In re Dulberg, 289 F.2d USPQ 348, 349 (CCPA 1961) that "if it were considered desirable for any reason” to make an element removable “it would be obvious to make the cap removable for that purpose;" see MPEP 2144.04.
One would be motivated choose a reflective coating in order to reduce the thickness of the all-reflective objective.  On the other hand would be motivated to choose a mirror as an assembly option to 
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the reflective surfaces in the all-reflective objective as disclosed by the combination of Incident Angle and Hendriks to be formed by coatings as disclosed by Incident Angle and/or by mirrors as taught by Hendriks since it would be combining prior art elements according to known methods to yield predictable results and one would be motivated to replace the coatings disclosed by Incident Angle for the purpose of having the option to create all-reflective objective with different reflective characteristics as needed by the customer and the various combinations would have been obvious to a person of ordinary skill in the art to try the known options within his or her technical grasp.

Regarding claim 6 the combination of Incident Angle and Hendriks discloses the all-reflective objective of claim 1, as set forth above.  Incident Angle further discloses wherein: the second reflective surface includes an opening in a center thereof (page 1 3rd paragraph “a donut shape reflective surface on the infinite conjugate side”).

Regarding claim 8 the combination of Incident Angle and Hendriks discloses the all-reflective objective of claim 6 including an SiO2 substrate, as set forth above.  Incident Angle further discloses wherein: the first reflective surface is arranged coaxially with the second reflective surface such that the first reflective surface is disposed on the concave surface opposite the opening of the second reflective surface (implicit since it is a “Schwarzschild configuration” see annotated figure 1 above), the first reflective surface reflects light passing through the opening and through the substrate towards the second reflective surface, and the second reflective surface reflects at least a portion of the light 

Insofar as they are understood claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Maresse US Patent Application Publication 2007/0115564, of record, in view of Hendriks et al. 2007/0195676, of record, as evidenced by Wikipedia page “Fused quartz” as of August 2018.

Regarding claim 1 Maresse disclose an all-reflective objective (title e.g. figure 2 lens 100) comprising: a substrate (e.g. body 101) having a concave side (e.g. side 102) and a convex side (e.g. side 104); a first reflective surface in contact with the concave side of the substrate (e.g. surface 110) so as to form a convex reflective surface (inter alia paragraph [0019] “surfaces 108 and 110 are reflective”); and a second reflective surface in contact with the convex side of the substrate (e.g. surface 108) so as to form a concave reflective surface (inter alia paragraph [0019] “surfaces 108 and 110 are reflective”), wherein: the first reflective surface comprises one of a mirror or a reflective coating (inter alia paragraph [0019] “reflective surfaces include mirror coatings”), the second reflective surface comprises one of a mirror or a reflective coating (inter alia paragraph [0019] “reflective surfaces include mirror coatings”), and an area of the first reflective surface is smaller than an area of the concave side of the transparent substrate (see figure 2) so as to allow at least a portion of light reflected off the second reflective surface to pass through a portion of the substrate that is not coated by the first reflective surface towards a target object (see figure 2).
Maresse does not teach that the substrate is a SiO2 substrate.
Hendriks discloses a similar objective, as set forth above.  Hendricks further teaches the substrate is a SiO2 substrate (paragraph [0069] “106 is quartz” – it is noted that the chemical formula of quartz is SiO2).  One would be motivated to use quartz, i.e. SiO2, i.e. quartz, since it transmits well in the 2 substrate as taught by Hendriks, for the purpose of having a material transmits well in the UV range and has mechanical properties making it a useful substrate for precision reflective elements.

Regarding claims 2-5 the combination of Maresse and Hendriks discloses the all-reflective objective of claim 1, as set forth above.  Maresse further discloses wherein the first reflective surface comprises the reflective coating (inter alia paragraph [0019] “reflective surfaces include mirror coatings”), as required by claims 3 & 5; and the second reflective surface comprises the reflective coating (inter alia paragraph [0019] “reflective surfaces include mirror coatings”), as required by claims 2 & 5; thereby fulfilling all of the requirements of claim 5.   
Maresse does not disclose wherein the first reflective surface comprises the mirror, as required by claims 2 & 4; and the second reflective surface comprises the mirror, as required by claims 3 & 4.  
Hendriks further teaches the first reflective surface comprises one of the mirror (e.g. 107); as required by claims 2 & 4; thereby in combination with Maresse fulfilling all of the requirements of claim 2.  Insofar as it is understood a mirror is a substrate with a reflective coating and it would be combining prior art elements according to known methods to yield predictable results, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), see MPEP 2143. 
Hendriks does not explicitly teach the second reflective surface comprises a mirror, as required by claims 3 & 4.
The combination of Maresse and Hendriks discloses the claimed invention except for every variation of mirrors/reflective coating, particularly ones with a mirror at the second surface, on the first and second surfaces to reflect light.  It would have been an obvious matter of design choice to use either 
There are a limited number of ways to have create the first and second reflective surfaces required by a Buried Schwarzschild Objective, either applying a coating or by attaching a mirror.  It has been held that where there are only a finite number of predictable identifiable solutions, it would have been obvious to a person of ordinary skill in the art to try the known options within his or her technical grasp. KSR International Co. v Teleflex Inc., 82 USPQ2d 1385 (2007).  Further, using a reflective coating versus a mirror, i.e. a substrate with a reflective coating, would be choosing between an integral or separable elements.  It has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179; and it was further held in In re Dulberg, 289 F.2d USPQ 348, 349 (CCPA 1961) that "if it were considered desirable for any reason” to make an element removable “it would be obvious to make the cap removable for that purpose;" see MPEP 2144.04.
One would be motivated choose a reflective coating in order to reduce the thickness of the all-reflective objective.  On the other hand would be motivated to choose a mirror as an assembly option to create all-reflective objective with different reflective characteristics as needed by the customer, e.g. a gold mirror and an aluminum mirror would have different efficiencies at different wavelength.
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the reflective surfaces in the all-reflective objective as disclosed by the combination of Maresse and Hendriks to be formed by coatings as disclosed by Maresee and/or by mirrors as taught by Hendriks since it would be combining prior art elements according to known methods to yield predictable results and one would be motivated to replace the coatings disclosed by Maresse for the purpose of having the option to create all-reflective objective with different reflective 

Regarding claim 6 the combination of Maresse and Hendriks discloses the all-reflective objective of claim 1, as set forth above.  Maresse further discloses wherein the second reflective surface (e.g. 108) includes an opening (e.g. surface 112) in a center thereof (see figure 2).

Regarding claim 8 the combination of Maresse and Hendriks discloses the all-reflective objective of claim 6 including an SiO2 substrate, as set forth above.  Maresse further discloses wherein the first reflective surface (e.g. 110) is arranged coaxially with the second reflective surface (e.g. 108) such that the first reflective surface is disposed on the concave surface opposite the opening of the second reflective surface (see figure 2), the first reflective surface reflects light passing through the opening and through the substrate towards the second reflective surface, and the second reflective surface reflects at least a portion of the light reflected by the first reflective surface back towards the first reflective surface (see figure 2).

Insofar as they are understood claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tsunashima US Patent 6,169,637, of record, in view of Hendriks et al. 2007/0195676, of record, as evidenced by Wikipedia page “Fused quartz” as of August 2018.

Regarding claim 1 Tsunashima discloses an all-reflective objective (title e.g. figure 1 catadioptric lens 10) comprising: a substrate (lens element L11) having a concave side (e.g. surface SI) and a convex side (e.g. surface SM); a first reflective surface in contact with the concave side of the substrate so as to form a convex reflective surface (e.g. convex reflective surface R2); and a second reflective surface in contact with the convex side of the substrate so as to form a concave reflective surface (e.g. concave reflective surface R1), wherein: the first reflective surface comprises one of a mirror or a reflective 
Tsunashima does not teach that the substrate is a SiO2 substrate.
Hendriks discloses a similar objective, as set forth above.  Hendricks further teaches the substrate is a SiO2 substrate (paragraph [0069] “106 is quartz” – it is noted that the chemical formula of quartz is SiO2).  One would be motivated to use quartz, i.e. SiO2, i.e. quartz, since it transmits well in the UV range and has mechanical properties making it a useful substrate for precision mirrors, as evidenced by Wikipedia page “Fused quartz.”  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the substrate in the all-reflective objective as disclosed by Tsunashima to be a SiO2 substrate as taught by Hendriks, for the purpose of having a material transmits well in the UV range and has mechanical properties making it a useful substrate for precision reflective elements.

Regarding claims 2-5 the combination of Tsunashima and Hendriks discloses the all-reflective objective of claim 1, as set forth above.  Tsunashima further discloses wherein the first reflective surface comprises the reflective coating (column 6 lines 52-57), as required by claims 3 & 5; and the second reflective surface comprises the reflective coating (column 6 lines 52-57), as required by claims 2 & 5; thereby fulfilling all of the requirements of claim 5.   

Tsunashima figures 3, 5, 7 and 9 teach embodiments with multiple substrates with reflective coatings (e.g. in figure 3 L31 and reflective coating R2 could be considered a mirror).  One would be motivated to use additional substrates with reflective coatings, i.e. a mirror, for the purpose have superior imaging performance including satisfactory correction of chromatic aberration (inter alia column 11 lines 27-36).  
Furthermore, Hendriks further teaches the first reflective surface comprises one of the mirror (e.g. 107); as required by claims 2 & 4; thereby in combination with Tsunashima fulfilling all of the requirements of claim 2.  Insofar as it is understood a mirror is a substrate with a reflective coating and it would be combining prior art elements according to known methods to yield predictable results, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), see MPEP 2143. 
The combination of Tsunashima and Hendriks discloses the claimed invention except for every variation of mirrors/reflective coating, particularly ones with a mirror at the second surface, on the first and second surfaces to reflect light.  It would have been an obvious matter of design choice to use either to reflect light since applicant has not disclosed that a mirror or a reflective coating solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with either a mirror or a reflective coating to reflect light.
There are a limited number of ways to have create the first and second reflective surfaces required by a Buried Schwarzschild Objective, either applying a coating or by attaching a mirror.  It has been held that where there are only a finite number of predictable identifiable solutions, it would have been obvious to a person of ordinary skill in the art to try the known options within his or her technical grasp. KSR International Co. v Teleflex Inc., 82 USPQ2d 1385 (2007).  Further, using a reflective coating Nerwin v. Erlichman, 168 USPQ 177, 179; and it was further held in In re Dulberg, 289 F.2d USPQ 348, 349 (CCPA 1961) that "if it were considered desirable for any reason” to make an element removable “it would be obvious to make the cap removable for that purpose;" see MPEP 2144.04.
One would be motivated choose a reflective coating in order to reduce the thickness of the all-reflective objective.  On the other hand would be motivated to choose a mirror as an assembly option to create all-reflective objective with different reflective characteristics as needed by the customer, e.g. a gold mirror and an aluminum mirror would have different efficiencies at different wavelength.
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the reflective surfaces in the all-reflective objective as disclosed by the combination of Tsunashima and Hendriks to be formed by coatings as disclosed by Maresee and/or by mirrors as further taught by Tsunashima for the purpose have superior imaging performance, including satisfactory correction of chromatic aberration and/or as taught by Hendriks since it would be combining prior art elements according to known methods to yield predictable results and one would be motivated to replace the coatings disclosed by Tsunashima for the purpose of having the option to create all-reflective objective with different reflective characteristics as needed by the customer and the various combinations would have been obvious to a person of ordinary skill in the art to try the known options within his or her technical grasp.

Regarding claim 6 the combination of Tsunashima and Hendriks discloses the all-reflective objective of claim 1, as set forth above.  Tsunashima further discloses wherein the second reflective surface (e.g. R1) includes an opening (e.g. aperture 20) in a center thereof (see figure 1), and the second 

Regarding claim 8 the combination of Tsunashima and Hendriks discloses the all-reflective objective of claim 6, as set forth above.  Tsunashima further discloses wherein the first reflective surface is arranged coaxially with the second reflective surface (see figure 1) such that the first reflective surface (e.g. R2) is disposed on the concave surface opposite the opening (e.g. 20) of the second reflective surface (e.g. R1), the first reflective surface reflects light passing through the opening and through the transparent substrate towards the second reflective surface (see figure 1), and the second reflective surface reflects at least a portion of the light reflected by the first reflective surface back towards the first reflective surface (see figure 1).

Insofar as they are understood claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hendriks et al. US Patent Application Publication 2007/0195676, of record, in view of Incident Angle webpage “Fast F/1 Reflective Maksutov Microscope Objective” http://www.incidentangle.com/Blog/Fast-reflective-Maksutov-microscope-objective.html, 2015, of record, as evidenced by Wikipedia page “Fused quartz” as of August 2018.

Regarding claim 1 Hendriks discloses an all-reflective objective (e.g. figure 17 Buried Schwarzschild Objective (BSO) lens 106) comprising: a SiO2 substrate (paragraph [0069] “106 is formed of quartz”) having a concave side and a convex side (see annotated figure 2 above); a first reflective surface in contact with the concave side of the SiO2 substrate so as to form a convex reflective surface (e.g. mirror 107); and a second reflective surface in contact with the convex side of the SiO2 substrate so as to form a concave reflective surface (axiomatic for a Schwarzschild, see ray trace in figure 17), wherein: the first reflective surface comprises one of a mirror or a reflective coating (e.g. mirror 107), 2 substrate that is not coated by the first reflective surface towards a target object (see figure 17).
Hendriks does not disclose an area of the first reflective surface is smaller than an area of the concave side of the transparent substrate.
Incident Angle teaches an all-reflective objective (as set forth above) and further teaches an area of the first reflective surface is smaller than an area of the concave side of the transparent substrate (as set forth above) for the purpose of having a desired focusing effect by refraction through a curved surface instead of a flat surface.  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the all-reflective objective as disclosed by Hendriks to have an area of the first reflective surface is smaller than an area of the concave side of the transparent substrate as taught by Incident Angle for the purpose of having a desired focusing effect by refraction through a curved surface instead of a flat surface.  

Regarding claims 2-5 Hendriks as modified by Incident Angle discloses the all-reflective objective of claim 1, as set forth above.  Hendriks further discloses the first reflective surface comprises one of the mirror (e.g. 107); as required by claims 2 & 4.  
Hendriks does not explicitly disclose the first surface comprises a reflective coating, as required by claims 3 & 5; or the second reflective surface comprises a reflective coating, as required by claims 2 & 5, or the second reflective surface comprises a mirror, as required by claims 3 & 4.  
Incident angle teaches the first and second reflective surfaces comprises a reflective coating, as required by claims 2, 3 & 5, for the purpose of using a known technique to generate the reflective regions required by a Schwarzschild-type lens.
Insofar as applicant’s use of terms is understood a mirror is a substrate with a reflective coating.  

Further, there are a limited number of ways to have create the first and second reflective surfaces required by a Buried Schwarzschild Objective, either applying a coating or by attaching a mirror.  It has been held that where there are only a finite number of predictable identifiable solutions, it would have been obvious to a person of ordinary skill in the art to try the known options within his or her technical grasp. KSR International Co. v Teleflex Inc., 82 USPQ2d 1385 (2007).  Further, using a reflective coating versus a mirror, i.e. a substrate with a reflective coating, would be choosing between an integral or separable elements.  It has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179; and it was further held in In re Dulberg, 289 F.2d USPQ 348, 349 (CCPA 1961) that "if it were considered desirable for any reason” to make an element removable “it would be obvious to make the cap removable for that purpose;" see MPEP 2144.04.   
One would be motivated choose a reflective coating in order to reduce the thickness of the Buried Schwarzschild Objective.  On the other hand would be motivated to choose a mirror as an assembly option to create Buried Schwarzschild Objective with different reflective characteristics as needed by the customer, e.g. a gold mirror and an aluminum mirror would have different efficiencies at different wavelength and one could buy the mirrors over the counter instead of coating the transparent substrate, reducing cost.  


Regarding claim 6 Hendriks as modified by Incident Angle discloses the all-reflective objective of claim 1, as set forth above.  Hendriks further discloses wherein: wherein: the second reflective surface includes an opening in a center thereof (inherent feature of a Schwarzschild1, further see figure 17), and the second reflective surface is in contact with the convex side of the transparent substrate (see annotated figure 2 above). 

Regarding claim 8 Hendriks as modified by Incident Angle discloses the all-reflective objective of claim 1, as set forth above.  Hendriks further discloses wherein: the first reflective surface is arranged 

Insofar as they are understood claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hendriks et al. US Patent Application Publication 2007/0195676, of record, in view of Maresse US Patent Application Publication 2007/0115564, of record, as evidenced by Wikipedia page “Fused quartz” as of August 2018.

Regarding claim 1 Hendriks discloses an all-reflective objective (e.g. figure 17 Buried Schwarzschild Objective (BSO) lens 106) comprising: a SiO2 substrate (paragraph [0069] “106 is formed of quartz”) having a concave side and a convex side (see annotated figure 2 above); a first reflective surface in contact with the concave side of the SiO2 substrate so as to form a convex reflective surface (e.g. mirror 107); and a second reflective surface in contact with the convex side of the SiO2 substrate so as to form a concave reflective surface (axiomatic for a Schwarzschild, see ray trace in figure 17), wherein: the first reflective surface comprises one of a mirror or a reflective coating (e.g. mirror 107), the second reflective surface comprises one of a mirror or a reflective coating (implicit that the reflection is either due to a reflective coating or a mirror), and  allow at least a portion of light reflected off the second reflective surface to pass through a portion of the SiO2 substrate that is not coated by the first reflective surface towards a target object (see figure 17).
Hendriks does not disclose an area of the first reflective surface is smaller than an area of the concave side of the transparent substrate.


Regarding claims 2-5 Hendriks as modified by Maresse discloses the all-reflective objective of claim 1, as set forth above.  Hendriks further discloses the first reflective surface comprises one of the mirror (e.g. 107); as required by claims 2 & 4.  
Hendriks does not explicitly disclose the first surface comprises a reflective coating, as required by claims 3 & 5; or the second reflective surface comprises a reflective coating, as required by claims 2 & 5, or the second reflective surface comprises a mirror, as required by claims 3 & 4.  
Maresse teaches the first and second reflective surfaces comprises a reflective coating, as required by claims 2, 3 & 5, for the purpose of using a known technique to generate the reflective regions required by a Schwarzschild-type lens.
Insofar as applicant’s use of terms is understood a mirror is a substrate with a reflective coating.  
Hendriks discloses the claimed invention except for every variation of mirrors/reflective coating on the first and second surfaces to reflect light. It would have been an obvious matter of design choice to reflect light using either a reflective coating or a mirror (i.e. a reflective coating on a substrate) since applicant has not disclosed that a mirror or a reflective coating solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with either a mirror or a reflective coating to reflect light.
KSR International Co. v Teleflex Inc., 82 USPQ2d 1385 (2007).  Further, using a reflective coating versus a mirror, i.e. a substrate with a reflective coating, would be choosing between an integral or separable elements.  It has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179; and it was further held in In re Dulberg, 289 F.2d USPQ 348, 349 (CCPA 1961) that "if it were considered desirable for any reason” to make an element removable “it would be obvious to make the cap removable for that purpose;" see MPEP 2144.04.   
One would be motivated choose a reflective coating in order to reduce the thickness of the Buried Schwarzschild Objective.  On the other hand would be motivated to choose a mirror as an assembly option to create Buried Schwarzschild Objective with different reflective characteristics as needed by the customer, e.g. a gold mirror and an aluminum mirror would have different efficiencies at different wavelength and one could buy the mirrors over the counter instead of coating the transparent substrate, reducing cost.  
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the all-reflective objective as disclosed by Hendriks as modified by Maresse to have either a reflective coating or a mirror (i.e. a reflective coating on a substrate) as either of the first and/or second reflective surfaces since Hendriks discloses a mirror and Maresse teaches a coating and there are a limited number ways to reflect light and it would have been obvious to a person of ordinary skill in the art to try the known options within his or her technical grasp, further the difference between attaching a mirror (a reflective coating on a substrate) to the transparent substrate 

Regarding claim 6 Hendriks as modified by Maresse discloses the all-reflective objective of claim 1, as set forth above.  Hendriks further discloses wherein: wherein: the second reflective surface includes an opening in a center thereof (inherent feature of a Schwarzschild, further see figure 17), and the second reflective surface is in contact with the convex side of the transparent substrate (see annotated figure 2 above). 

Regarding claim 8 Hendriks as modified by Maresse discloses the all-reflective objective of claim 1, as set forth above.  Hendriks further discloses wherein: the first reflective surface is arranged coaxially with the second reflective surface such that the first reflective surface is disposed on the concave surface opposite the opening of the second reflective surface (inherent feature of a Schwarzschild, further see figure 17), the first reflective surface reflects light passing through the opening and through the transparent substrate towards the second reflective surface, and the second reflective surface reflects at least a portion of the light reflected by the first reflective surface back towards the first reflective surface (see annotated figure 2 above).



Regarding claim 1 Hendriks discloses an all-reflective objective (e.g. figure 17 Buried Schwarzschild Objective (BSO) lens 106) comprising: a SiO2 substrate (paragraph [0069] “106 is formed of quartz”) having a concave side and a convex side (see annotated figure 2 above); a first reflective surface in contact with the concave side of the SiO2 substrate so as to form a convex reflective surface (e.g. mirror 107); and a second reflective surface in contact with the convex side of the SiO2 substrate so as to form a concave reflective surface (axiomatic for a Schwarzschild, see ray trace in figure 17), wherein: the first reflective surface comprises one of a mirror or a reflective coating (e.g. mirror 107), the second reflective surface comprises one of a mirror or a reflective coating (implicit that the reflection is either due to a reflective coating or a mirror), and  allow at least a portion of light reflected off the second reflective surface to pass through a portion of the SiO2 substrate that is not coated by the first reflective surface towards a target object (see figure 17).
Hendriks does not disclose an area of the first reflective surface is smaller than an area of the concave side of the transparent substrate.
Tsunashima teaches an all-reflective objective (as set forth above) and further teaches an area of the first reflective surface is smaller than an area of the concave side of the transparent substrate (as set forth above) for the purpose of having a desired focusing effect by refraction through a curved surface instead of a flat surface.  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the all-reflective objective as disclosed by Hendriks to have an area of the first reflective surface is smaller than an area of the concave side of the 

Regarding claims 2-5 Hendriks as modified by Tsunashima discloses the all-reflective objective of claim 1, as set forth above.  Hendriks further discloses the first reflective surface comprises one of the mirror (e.g. 107); as required by claims 2 & 4.  
Hendriks does not explicitly disclose the first surface comprises a reflective coating, as required by claims 3 & 5; or the second reflective surface comprises a reflective coating, as required by claims 2 & 5, or the second reflective surface comprises a mirror, as required by claims 3 & 4.
Insofar as applicant’s use of terms is understood a mirror is a substrate with a reflective coating.  
Tsunashima further teaches the first reflective surface comprises the reflective coating (figure 1 paragraph [0019]) as required by claim 3 & 5; and the second reflective surface comprises the reflective coating (figure 1 paragraph [0019]) as required by claim 2 & 5; figures 3, 5, 7 and 9 teach embodiments with multiple substrates with reflective coatings (e.g. in figure 3 L31 and reflective coating R2 could be considered a mirror).  One would be motivated to use additional substrates with reflective coatings, i.e. a mirror, for the purpose have superior imaging performance including satisfactory correction of chromatic aberration (inter alia column 11 lines 27-36).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the all-reflective objective as disclosed by Hendriks as modified by Tsunashima to have either a reflective coating or a mirror (i.e. a reflective coating on a substrate) as either of the first and/or second reflective surfaces as further taught by Tsunashima for the purpose have superior imaging performance, including satisfactory correction of chromatic aberration.

Regarding claim 6 Hendriks as modified by Tsunashima discloses the all-reflective objective of claim 1, as set forth above.  Hendriks further discloses wherein: wherein: the second reflective surface  

Regarding claim 8 Hendriks as modified by Tsunashima discloses the all-reflective objective of claim 1, as set forth above.  Hendriks further discloses wherein: the first reflective surface is arranged coaxially with the second reflective surface such that the first reflective surface is disposed on the concave surface opposite the opening of the second reflective surface (inherent feature of a Schwarzschild, further see figure 17), the first reflective surface reflects light passing through the opening and through the transparent substrate towards the second reflective surface, and the second reflective surface reflects at least a portion of the light reflected by the first reflective surface back towards the first reflective surface (see annotated figure 2 above).

Insofar as they are understood claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. “Ultra-Violet Microscopy,” Journal of Scientific Instruments, Vol. V, No. 11, pp 337-344, and Vol. V, No. 12, pp 380-387, 1928, of record, in view of: 
Incident Angle webpage “Fast F/1 Reflective Maksutov Microscope Objective” 2015, of record, in further view of Hendriks et al. US Patent Application Publication 2007/0195676, of record; and/or
Maresse US Patent Application Publication 2007/0115564, of record, in further view of Hendriks et al. US Patent Application Publication 2007/0195676, of record; and/or
Tsunashima US Patent 6,169,637, of record, in further view of Hendriks et al. US Patent Application Publication 2007/0195676, of record; and/or
Hendriks et al. US Patent Application Publication 2007/0195676, of record, in further view of Incident Angle webpage “Fast F/1 Reflective Maksutov Microscope Objective”, of record; and/or
Hendriks et al. US Patent Application Publication 2007/0195676, of record, in further view of Maresse US Patent Application Publication 2007/0115564, of record; and/or
Hendriks et al. US Patent Application Publication 2007/0195676, of record, in further view of Tsunashima US Patent 6,169,637, of record;
as evidenced by Cerrina Chapter 27 of Handbook of Optic, Volume III, Second Edition, pages 27.1-5, 2001, of record, Wikipedia page “Fused quartz” as of August 2018 and Wikipedia page “Oil immersion” as of February 2018.

Regarding claim 10 Martin disclose an apparatus configured to produce a magnified image of an object (title & abstract), the apparatus comprising: a light source (section entitled “Illuminating Systems” starting on p 341, e.g. figures 5-6 mercury arc and/or cadmium spark); an objective (abstract e.g. figure 6 objective); and an immersion medium (abstract) in which the object and the objective are at least partially immersed such that the immersion medium entirely fills a space between the object and the all-reflective objective (section entitled “Control of the Immersion Fluid” starting on page 383 particularly “the working distance between the front lens of the monochromat and the surface of the cover glass is approximately 0.25 mm. ; this space must be filled with the immersion fluid” further this is the normal and ordinary use of immersion fluid in a microscope, as evidenced by Wikipedia page “Oil immersion”).
Martin does not disclose the objective is an all-reflective objective according to claim 1.
The combinations of:  (1) Incident Angle with Hendriks, (2) Maresse with Hendriks, (3) Tsunashima with Hendriks, (4) Hendriks with Incident Angle, (5) Hendriks with Maresse and (6) Hendriks with Incident Angle each teaches the all-reflective objective according to claim 1, as set forth above.  
It would be a matter of simple substitution of one known element for another to obtain predictable results, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), see MPEP 2143.  
rd-4th paragraph & page 2 last paragraph); (2) would be more compact have a simplified mounting, thermal stability and simplified alignment, as taught by Maresse (paragraph [0024]); (3) have decreased size and control chromatic aberration as taught by Tsunashima (column 1 lines 11-18); (4) having a relatively high numerical aperture as taught by Hendriks (paragraph [0069]); and/or (5) having a design which is simple and elegant, and well suited for optical systems with small field of view and high resolution good aberration correction and large field of view, and which are particularly suitable microspectroscopy systems using the UV wavelengths as evidenced by Cerrina (see 2nd & 3rd paragraphs on page 27.1).
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the apparatus as disclosed by Martin to use an all-reflective objective as taught by any of the six combinations noted above and one would be motivated to make this substitution by the high numerical aperture/large field of view, corrected spherical aberrations, corrected coma aberrations, corrected color aberrations, simplicity of alignment, lack of shadows from a spider rack, a smaller size, thermal stability, and/or having an elegant design which is particularly suitable microspectroscopy systems using the UV wavelengths.  

Regarding claim 11 Martin as modified by the combinations of:  (1) Incident Angle with Hendriks, (2) Maresse with Hendriks, (3) Tsunashima with Hendriks, (4) Hendriks with Incident Angle, (5) Hendriks with Maresse and/or (6) Hendriks with Incident Angle discloses the all-reflective objective of claim 10, as set forth above.  Martin further discloses wherein an index of refraction of the immersion medium is equal to or greater than 1.4 (section entitled “Control of the Immersion Fluid” starting on page 383 particularly “the immersion fluid … for homogenous immersion, to have the same refractive index as =0.275 is 1.4961” e.g. Table IV on page 384 list exemplar Refractive indexes ranging from 1.4394 to 1.5199).

Regarding claims 12-15, the limitations of claims 12-15 are the same as the limitations of claims 2-5, respectively, and claims 12-15 are rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wikipedia page “Silicon dioxide” as of August 2018, in evidence of “quartz” being a synonym of “silicon dioxide” and having a formula of SiO2, as noted above  
Wikipedia page “Quartz” as of July 2018, in evidence of “quartz” being a synonym of “silicon dioxide” and having a formula of SiO2, as noted above.  
Wikipedia page “Fused quartz” as of August 2018, in evidence of motivations to use SiO2, i.e. quartz, as noted above.
Wikipedia page “Oil immersion” as of February 2018, in evidence of the normal and ordinary use of an immersion fluid in a microscope, as noted above. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE G KING/Primary Examiner, Art Unit 2872                                                                August 5, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Evidenced by Cerrina Chapter 27 of Handbook of Optic, Volume III, Second Edition, pages 27.1-5, 2001, of record.